 EMERSON ELECTRIC COMPANY303Assistant mill foreman:The assistant mill foreman assumes all thepowers and duties of the mill superintendent during the latter's in-frequent absences as occasioned by illness or vacations.At all othertimes, the assistant mill foreman is a millwright employee with nosupervisory authority.Because it appears that whatever supervisoryauthority possessed by the assistant mill foreman is exercised onlysporadically, we find that he is not a supervisor within the meaning ofthe Act."'Accordingly, we shall include the assistant mill foremanin the unit.We find that the following employees of the Employer at Clover-dale, California, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees of the sawmill, planingmill, dry kilns, and yard, including allied facilities such as the power-house, moulding department, and siding plant, and including stock-holder-employees and the "assistant mill foreman," but excludingthe woods department employees, officers and directors, general man-ager, assistant general manager, sales manager, office manager, millsuperintendent, yard and planing mill superintendent, departmentheads such as pond foreman, powerhouse foreman, pipe and fire-protection system foreman, electrician foreman, green-chain foreman,head filer, head machinist, carpenter foreman, head millwright, garageforeman, yard foreman, moulderman, head grader in the siding de-partment, head grader in the planing mill, shipping clerk, and nightplanerman, office and clerical employees, professional employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]n B. F. Goodr4oh Company,92 NLRB 575.EMERSON ELECTRIC COMPANY 1andINTERNATIONAL ASSOCIATION OFMACHINISTS DISTRICT No. 9, AFL, PETITIONER.Case No. 14-RC-2030.January 15,1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held beforeRoy V.Hayden, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.I The nameof the Employerappears as amendedat thebearing.102 NLRB No. 33. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The Petitioner seeks to sever, from an existing multiplant unit,3a group of tool and die makers, toolroom machinists, their apprentices,and machine repairmen possessing and using the related skills of themachinists craft.4In the alternative, the Petitioner is willing torepresent any machinists craft unit which the Board may find to beappropriate.The Employer and the Intervenor contend that theunit sought is inappropriate because of the history of collective bar-gaining on a broader basis.5Moreover, the Intervenor alone contendsthat the unit sought is inappropriate because the requested unit seeksto include only a segment of a craft by excluding other employeesexercising similar skills.The Employer, a Missouri corporation, is engaged in the productionand sale of fans, motors, welders, power saws, and related equipmentat its St. Louis plant, hereinafter referred to as the West Florissantplant.ItsWashington Park, Illinois, plant is engagedin armamentproduction for the United States Government.These operations are2 Although the International Union of Electrical,Radio & Machine Workers, Local11,02, CIO,hereinafter called the Intervenor,agrees that showing of interest is an admin-istrativematter. it nevertheless requests the Board to order the Regional Director torecheck the showing in view of the Petitioner's firal unit contentionAs this request islittlemore than a collateral attack upon the Board's finding,which the Board in accord-ance with well-established policy has found to be matter for administrative determination,we deny this requestCharles A. Krause Milling Co ,97 NLRB 536Moreover, we aresatisfied that the Petitioner has made an adequate showing in the unit herein foundappropriate.8No issue is raised as to the multiplant scope of the unit sought4At the hearing and in its brief the Petitioner indicated that it seeks specifically torepresent all employees in the following classifications in the various plant stations indi-cated. All tool and die makers AA,A,B, all tool and die tryout men A,and theirapprentices,but excluding all other employees in station 414, the St Louis plant; alltool and die tryout men A and B, but excluding all other employees in station 826, theWashington Park plant;all group leader-experimental precision machinists,experimentalprecision machinists A and B, but excluding all other employees in station 292, the St.Louis plant;allmachine repairmen-group leaders, machine repairmen A and B, butexcluding all other employees in station 464, the St. Louis plant and all machinerepairmen-group leaders,and machine repairmen A and B in station 722. Washington Parkplant.5Since 1937 the Intervenor has represented all of the production and maintenanceemployees at the West Florissant plant on a single-plant basis, and since 1948, with theestablishment of the Washington Park plant,on a multiplant basis.The present contractexpired on October 1, 1952. It is not asserted as a bar by any of the parties EMERSONELECTRIC COMPANY305organized for administrative purposes into electrical, works armament,and armament sales and engineering departments, respectively.Theelectrical and works armament departments are under the immediatesupervision of assistant works managers who, in turn, are responsibleto the general works manager.On the other hand, the armament salesand engineering department is under a manager who is directly respon-sible to the president of the Company.These departments are dividedinto divisions, and are further subdivided into stations.The Em-ployer employs approximately 3,600 production and maintenanceemployees.Of the approximately 192 employees sought by the Petitioner, thereare about 148 employees in the toolroom of the West Florissant plant,including the 16 employees in the electrical experimental shop (station417),8 located in building T (station 414) ; 79 in the armament experi-mental shop, which is part of the armament sales and engineeringdepartment, although located in the West Florissant plant, building L(station 292) ; 51 in the machine-repair unit of the West Florissantplant, located in building T (station 464) ; 31 in the toolroom of theWashington Park, Illinois, plant (station 826) ; and 10 in the machine-repair unit of the Washington Park plant (station 722).ToolroomsTool and die makers and machinists:Thetool and die makers AA,A, B, tool and die tryout men A,at the West Florissant plant;tool anddie tryout A, B,at the Washington Park plant; andgroup leader-experimental precision machinistsandprecision machinists A, B, ofthe armament experimental shop all use the customary machine andhand tools of the machinists and tool and die makers trade.Theirchief function is to fabricate tools, dies, jigs, and fixtures.Theyare required to work to very close tolerances.The employees in thetop grades of these classifications are required to have a knowledge ofmathematics, and frequently work from drawings and sketches.Al-though the record reveals that a number of these employees were trans-ferred to their present job from other plant positions, it is clear thatall of them have had previous training or experience based upon anapprenticeship or comparable on-the-job training. It is also clearfrom the record that these employees perform the traditional work ofthe machinists craft and the related work of the tool and die workerscraft, involving a high degree of craft skill. Insofar as seniorityrights and priority in job bidding are concerned, the employees inthese classifications are treated as the same occupational group.WeThe electrical experimental shop and toolcoom-of, tthe west Florissant plant are admin.istratively within the methods engineering division, and under the supervisionof the samemachiningsuperintendent. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that these employees compose a craft group that may, if they sodesire, be severed from the existing multiplant production and mainte-nance unit.7The Petitioner would exclude and the Intervenor include,except for the electrical shop employees and sheet-metal workers, thefollowing classifications of employees in the toolroom.The Employertakes no position.Experimental shop machinists:There are11 experimental shop ma-chinistsemployed in the armament experimental shop.The recordreveals that, although most of these employees have graduated intotheir present positions from the production departments, they arerequired to have the equivalent training of the precision machinist B.The record further reveals that these employees perform work similarto that of the experimental precision machinists A and B, although itis lesscomplicated.They are also required to work to close tolerancesalmost entirely from blueprints and sketches.Although the recordindicates that these employeesare not asskilled as the highest skilledmachinists in the plant, it reveals further that they possess and exercisethe normalskillsof the machinists craft.We therefore shall includethem.8Electrical experimental shop employees:Although the employeesin the electrical experimental shop utilize the same machines usuallyfound in a toolroom, they are not, however, engaged in tool work. Therecord shows that there are11 lathe and bench operatorswho buildsimplemotors,machine lots, and do regular production work. Inaddition,there are3 lathe and bench operatorswho are primarily en-gaged in fabricating machinery parts for motors, and who have onoccasionrepaired jigs.Thereare also°Ldispatcherswhose duties con-sist of followingup samplemotor parts throughout the plant.Asthese employeesare engagedin work of a repetitive or routine nature,and do notpossess or exercisethe skills associated with the machinistsand tool and die makers craft, we shall exclude them.0Sheet-metal workers:Although these employees, comprisingsheet-metal tool-metal repairmen A and B, experimental sheet-metal me-chanics,are skilled, they are primarily concerned with sheet-metalwork which requires greater use of hand tools and less use of precisiontools.They do not possess or exercise the skills usually associatedwith the machinists and tool and die makers craft.They are in anoccupational category different from that of the machinists and tooland diemakers insofaras seniority rights and priority in job biddingare concerned.We therefore shall exclude them 104WagnerElectric Corporation,99 NLRB 815, and cases cited therein.8 Ibid.0Ibid.30 CfRichardson ScaleCompany,101 NLRB 150. EMERSON ELECTRIC COMPANY307Other toolroom employees:There are alsojig bore operator, A, B;engine lathe operators, A, B; toolroom welders A; heat treaters A;external grinders B; heat treaters senior;andkirksite form and diemakers.All of these employees, except theheat treat helperwho isengaged in production work at the West Florissant plant, are func-tionally engaged in the making and maintenance of tools, dies, jigs,and fixtures.Except for thetool crib attendantsandforemen's clerks,all of them are almost continuously engaged in the performance ofspecialized machine operations and the use of their respective machinesand tools, requiring less skill that the tool and die makers and ma-chinists craft.The record shows that these employees are not auto-matically promoted to the classifications of machinists and tool anddie makers. Such promotions are made on the basis of skills and ex-perience acquired by training within and without the Company.When an opening occurs in the toolroom occupational category thejob is posted.The employees in the toolroom occupational categoryare given the first opportunity to bid for the job. If, however, in theopinion of the foreman, none of these employees is qualified, all of theemployees in the plant can bid for the job. If the foreman cannot finda qualified employee among all of the employees in the plant, theemployee will be hired from the outside.As these less skilled classifications of toolroom employees, discussedabove, are essentially engaged in repetitive tasks of a routine nature,and do not possess or exercise the skills of the machinists and tool anddie craft, we shall exclude them."'Machine Repair ShopsMachine repairmen:There are5 group leader machine repairmen,39 machine repairmen A,and5 machine repairmen B,whom the Peti-tioner would include.The Employer and the Intervenor take noposition.Themachine repairmenare part of the maintenance divisionof each plant, and are part of that occupational category for purposesof seniority and of priority for job bidding. Thegroup leader machinerepairmanand themachine repairmen A and Bat both the WestFlorissant and the Washington Park plants tear down and rebuildmachinery, and manufacture and repair tools and parts for the ma-chinery of the plants.12The employees in the West Florissant plantdo most of their work within their own workshop. On the other hand,the employees in the Washington Park plant do more work outsidetheir own workshop because of the lack of equipment.Moreover, the'1 Supra,footnote 7;Westinghouse Electric Manufacturing Corporation,101 NLRB441.12 The record shows that there are 12 oilers in the maintenance repair station of theWest Florissant plant.These employees keep the machinery of the plant oiled.They donot, however,engage in any machine repair work. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine repair employees who work on the night shift are not alwaysunder the supervision of supervisors of their own craft, and in emer-gencies these employees may be required to do maintenance work re-quiring the skills of other crafts.The record reveals that the groupleader machine repairmen are the highest skilled machine repairmen.The machine repairmen are required to have 4 to 5 years of machineshop experience, or its equivalent.They use the precision machines,power tools, and hand tools usually associated with the machinistscraft.Moreover, they are required to work to very close tolerancesand read drawings. The machine repairmen B possess similar skillsand use similar tools, but their work is less complex.Notwithstanding the fact that these employees work alongside, oroccasionally in conjunction with, employees in other crafts, they never-theless primarily work within the ambit of their own craft.TheBoard has held that employees engaged in craft work of a distinctivecharacter, although they work in close association with other em-ployees, or occasionally engage in work outside of their own craft,may constitute separate bargaining units.13As these employeespossess and exercise the skills of the machinists craft, we shall includethem in the unit.Although the Intervenor asserts that the proposed unit does notinclude all employees having skills and performing similar duties, itdirects our attention to no other such employees apart from thosediscussed above.Nor does the record disclose the presence of anyother such employees.Accordingly, the Intervenor's motion to dismissthe petition for this reason is denied, and we shall direct an electionamong the employees in the following voting group who may con-stitute a separate appropriate unit, if they so desire :All machinists and tool and die makers employed by the Employerat itsWest Florissant and Washington Park plants; including tooland die makers AA, A, and B, tool and die tryout men A, tool and dietryout A and B, group leader experimental precision machinists,experimental precision machinists A and B, experimental shop ma-chinists, group leader machine repairmen'14 machine repairmen A andIsThe Baldwin Locomotive Works, Eddystone Division,89 NLRB 403,and cases citedtherein.JeffersonChemicalCo., Inc.,98 NLRB 805.14The record reveals, however,that there is one group leader on the day shift of theWest Florissant plant who assists the foreman and assistant foreman in the assignment ofwork.His duties consist of the supervision of the work of approximately 24 machinerepairmen.Althoughhe may assist employees who encounter difficulty from time to time,he does no machine repair work himself.Although he does not have the power to hireand discharge employees,he does have the power to recommend such action.Moreover,he has the power to discipline employees.As this group leader has the power to disciplineand to recommend with respect to hiring and discharging of employees,and exercises in-dependent judgment in the assignment of work, «e find that he is a supervisor within themeaning ofthe Act.Wetherefore exclude him from the unitCf.Elyria TelephoneCompany,96 NLRB 162 ;Warren Petroleum Corporation,96 NLRB 1428. ROYAL CROWN BOTTLING COMPANY OF PUERTO RICO309B, and their apprentices; 15 but excluding jig bore operators A and B,engine lathe operators A and B, toolroom welders A, heat treaters A,external grinders B, heat treaters senior, lathe and bench operators,kirksite form and die makers, sheet metal tool repairmen A and B,experimental sheet metal mechanics, all other employees, and all super-visors as defined in the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitionerfor the unit described above which the Board, under such circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board finds theexisting unit to be appropriate and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]15 The Employer maintains a formal apprentice program for 8 to 10 apprentice tool anddie makers,which is approved by the Department of Labor.ROYAL CROWN BOTTLING COMPANY OF PUERTO RicoandUNION DETRABAJADORES DE LAINDUSTRIA DE LAROYAL CROWN COLA(FLT),PETITIONER.Case No. 24-RC-462. January 15, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Roy J. Cohen, hearing offi-cer.The hearingofficer'srulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer, a Puerto Rican corporation, has an exclusivefranchise from Nehi Corporation of Columbus, Georgia, for the bot-tling and distribution of Royal Crown beverages on the islands ofPuerto Rico and Vieques.During 1951, the Employer received ship-ments of syrup, advertising material, and bottle caps valued at approx-imately $60,000 from outside Puerto Rico.During the same period,the Employermade salesvalued at approximately $200,000, all withinPuerto Rico.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the Act."1Royal Crown Bottling Company of Puerto Rico,93 NLRB 371.102 NLRB No. 50.250983-vol. 102-53-21